                  Case 20-11835-JTD             Doc 52       Filed 07/22/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

GLOBAL EAGLE ENTERTAINMENT                                   Case No. 20-11835 (JTD)
INC., et al.,1
                                                             Joint Administration Requested
                                    Debtors.

                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002


                  PLEASE TAKE NOTICE that a certain ad hoc group of holders of the First

Lien Loans2 and providers of debtor in possession financing (the “Ad Hoc DIP and First Lien

Lender Group”) hereby appears by their counsel, Gibson, Dunn & Crutcher LLP (“Gibson

Dunn”) and Pachulski Stang Ziehl & Jones LLP (“PSZJ”). Gibson Dunn and PSZJ hereby enter

their appearances pursuant to section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and request that the undersigned be added to the official mailing matrix

and service lists in these cases. Gibson Dunn and PSZJ request, pursuant to Bankruptcy Rules

2002, 3017 and 9007 and section 1109(b) of the Bankruptcy Code, that copies of all notices and

pleadings given or required to be given in these chapter 11 cases and copies of all papers served

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
(2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License Corp.
(0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc.(2959), and The Lab Aero, Inc. (9831).
The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
2
  “First Lien Loans” means loans under that certain Credit Agreement, dated as of January 6, 2017 (as heretofore
amended, amended and restated, supplemented or otherwise modified), among Global Eagle Entertainment, Inc. . as
borrower, the Guarantors party thereto, the lenders party thereto, and Citibank, N.A., as administrative agent.


DOCS_DE:229841.1 68700/001
                  Case 20-11835-JTD      Doc 52     Filed 07/22/20     Page 2 of 3




or required to be served in these chapter 11 cases, including but not limited to, all notices

(including those required by Bankruptcy Rule 2002), reports, pleadings, motions, applications,

lists, schedules, statements, chapter 11 plans, disclosure statements and all other matters arising

herein or in any related adversary proceeding, be given and served upon the Ad Hoc DIP and

First Lien Lender Group through service upon Gibson Dunn and PSZJ at the addresses,

telephone, and facsimile numbers set forth below:

GIBSON, DUNN & CRUTCHER LLP                   PACHULSKI STANG ZIEHL & JONES LLP
Scott J. Greenberg                            Laura Davis Jones
Michael J. Cohen                              Timothy P. Cairns
Jason Zachary Goldstein                       919 N. Market Street, 17th Floor
200 Park Avenue                               P.O. Box 8705
New York, NY 10166-0193                       Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (212) 351-4000                     Telephone: (302) 652-4100
Facsimile: (212) 351-4035                     Facsimile: (302) 652-4400
Email: sgreenberg@gibsondunn.com              Email: ljones@pszjlaw.com
        mcohen@gibsondunn.com                        tcairns@pszjlaw.com
        jgoldstein@gibsondunn.com

                 PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.


                 PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of the Ad Hoc DIP and First Lien Lender Group, including, without



DOCS_DE:229841.1 68700/001                   2
                  Case 20-11835-JTD      Doc 52     Filed 07/22/20      Page 3 of 3




limitation, to (i) have final orders in non-core matters entered only after de novo review by a

higher court, (ii) trial by jury in any proceeding so triable in this case, or any case, controversy,

or adversary proceeding related to this case, (iii) have the reference withdrawn in any matter

subject to mandatory or discretionary withdrawal, or (iv) any other rights, claims, actions,

defenses, setoffs, or recoupments to which the Ad Hoc DIP and First Lien Lender Group may be

entitled in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: July 22, 2020                /s/ Laura Davis Jones
Wilmington, Delaware                Laura Davis Jones (DE Bar No. 2436)
                                    Timothy P. Cairns (DE Bar No. 4228)
                                    PACHULSKI STANG ZIEHL & JONES LLP
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899-8705 (Courier 19801)
                                    Telephone:    (302) 652-4100
                                    Facsimile:    (302) 652-4400
                                    Email:        ljones@pszjlaw.com
                                                  tcairns@pszjlaw.com
                                    - and -
                                    GIBSON, DUNN & CRUTCHER LLP
                                    Scott J. Greenberg (pro hac vice pending)
                                    Michael J. Cohen (pro hac vice pending)
                                    Jason Zachary Goldstein (pro hac vice pending)
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-4000
                                    Facsimile: (212) 351-4035
                                    Email: sgreenberg@gibsondunn.com
                                            mcohen@gibsondunn.com
                                            jgoldstein@gibsondunn.com

                                    Counsel to the Ad Hoc DIP and First Lien Lender Group




DOCS_DE:229841.1 68700/001                    3
